Case 20-11177-KBO    Doc 613-19   Filed 08/28/20   Page 1 of 32




            Exhibit Q
                    (Redacted Copy)
                                Case 20-11177-KBO             Doc 613-19           Filed 08/28/20   Page 2 of 32


AKORN, INC.
Pay to Selected Insiders - June 20, 2016 through June 19,2020

Name                  Relationship to Debtor   Job Title Description                            Amount         Pay Date    Reason for Providing Value
                      Employee                 SVP and Chief Information Officer            $     10,384.62   02/22/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   03/08/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     75,000.00   03/08/2019        Sign-On Bonus
                      Employee                 SVP and Chief Information Officer            $     16,744.71   03/22/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   03/22/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      4,900.17   04/05/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   04/05/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      2,050.93   04/18/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   04/18/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   05/03/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      3,878.21   05/17/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   05/17/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   05/31/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      6,428.34   06/14/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   06/14/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   06/28/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      4,011.19   07/12/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   07/12/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   07/26/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      3,738.61   08/09/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   08/09/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      6,067.24   08/23/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   08/23/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     82,500.00   09/06/2019     Relocation Assistance
                      Employee                 SVP and Chief Information Officer            $     11,538.47   09/06/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      7,203.07   09/20/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   09/20/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     11,538.47   10/04/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      4,470.33   10/18/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   10/18/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      4,156.11   11/01/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   11/01/2019             Salary
                      Employee                 SVP and Chief Information Officer            $     10,809.12   11/15/2019    Expense Reimbursement
                      Employee                 SVP and Chief Information Officer            $     11,538.47   11/15/2019             Salary
                      Employee                 SVP and Chief Information Officer            $      1,515.35   11/29/2019    Expense Reimbursement
                          Case 20-11177-KBO          Doc 613-19           Filed 08/28/20      Page 3 of 32


               Employee               SVP and Chief Information Officer            $          11,538.47   11/29/2019             Salary
               Employee               SVP and Chief Information Officer            $         177,498.93   12/13/2019         Annual Bonus
               Employee               SVP and Chief Information Officer            $          11,241.30   12/13/2019    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          82,500.00   12/13/2019     Relocation Assistance
               Employee               SVP and Chief Information Officer            $          11,538.47   12/13/2019             Salary
               Employee               SVP and Chief Information Officer            $          11,538.47   12/27/2019             Salary
               Employee               SVP and Chief Information Officer            $           1,423.77   01/10/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          11,538.47   01/10/2020             Salary
               Employee               SVP and Chief Information Officer            $          11,538.47   01/24/2020             Salary
               Employee               SVP and Chief Information Officer            $           4,300.89   02/07/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $         420,000.00   02/07/2020        Retention Bonus
               Employee               SVP and Chief Information Officer            $          11,538.47   02/07/2020             Salary
               Employee               SVP and Chief Information Officer            $           2,042.06   02/21/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          30,391.83   02/21/2020       RSU Share Vesting
               Employee               SVP and Chief Information Officer            $          11,538.47   02/21/2020             Salary
               Employee               SVP and Chief Information Officer            $           3,985.89   03/06/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          11,538.47   03/06/2020             Salary
               Employee               SVP and Chief Information Officer            $           1,416.31   03/20/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          11,826.93   03/20/2020             Salary
               Employee               SVP and Chief Information Officer            $          11,826.93   04/03/2020             Salary
               Employee               SVP and Chief Information Officer            $          11,826.93   04/17/2020             Salary
               Employee               SVP and Chief Information Officer            $           8,906.76   05/01/2020    Expense Reimbursement
               Employee               SVP and Chief Information Officer            $          11,826.93   05/01/2020             Salary
               Employee               SVP and Chief Information Officer            $          11,826.93   05/15/2020             Salary
                                                                                   $       1,358,239.08

Payroll Name   Payroll Company Code   Job Title Description                            Gross Pay           Pay Date    Reason for Providing Value
               Employee               EVP, Chief Human Resources Officer           $       11,153.85      01/27/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,153.85      02/10/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,153.85      02/24/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $      163,961.60      03/10/2017         Annual Bonus
               Employee               EVP, Chief Human Resources Officer           $         1,383.41     03/10/2017    Expense Reimbursement
               Employee               EVP, Chief Human Resources Officer           $       11,153.85      03/10/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,153.85      03/24/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,615.38      04/07/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       14,153.82      04/21/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,615.38      05/05/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,615.38      05/19/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,615.38      06/02/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $       11,615.38      06/16/2017             Salary
               Employee               EVP, Chief Human Resources Officer           $           952.26     06/30/2017    Expense Reimbursement
           Case 20-11177-KBO       Doc 613-19         Filed 08/28/20   Page 4 of 32


Employee             EVP, Chief Human Resources Officer        $       11,615.38   06/30/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   07/14/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   07/28/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   08/11/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   08/25/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   09/08/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   09/22/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   10/06/2017           Salary
Employee             EVP, Chief Human Resources Officer        $          434.89   10/20/2017   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,615.38   10/20/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   11/03/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   11/17/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   12/01/2017           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   12/15/2017           Salary
Employee             EVP, Chief Human Resources Officer        $        9,522.97   12/29/2017   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,615.38   12/29/2017           Salary
Employee             EVP, Chief Human Resources Officer        $        8,475.26   01/12/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,615.38   01/12/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   01/26/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   02/09/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   02/23/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,615.38   03/09/2018           Salary
Employee             EVP, Chief Human Resources Officer        $          165.77   03/23/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       12,035.38   03/23/2018           Salary
Employee             EVP, Chief Human Resources Officer        $          210.94   04/06/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,965.38   04/06/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        5,493.85   04/20/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,965.38   04/20/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   05/04/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       26,074.54   05/11/2018     RSU Shares Vesting
Employee             EVP, Chief Human Resources Officer        $       11,965.38   05/18/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   06/01/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   06/15/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        3,705.46   06/29/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,965.38   06/29/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   07/13/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   07/27/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   08/10/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       11,965.38   08/24/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        1,231.78   09/07/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $       11,965.38   09/07/2018           Salary
           Case 20-11177-KBO       Doc 613-19         Filed 08/28/20    Page 5 of 32


Employee             EVP, Chief Human Resources Officer        $        11,965.38   09/21/2018           Salary
Employee             EVP, Chief Human Resources Officer        $           874.57   10/05/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        11,965.38   10/05/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   10/19/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   11/02/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   11/16/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   11/30/2018           Salary
Employee             EVP, Chief Human Resources Officer        $         7,729.05   12/14/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $            73.23   12/14/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   12/14/2018           Salary
Employee             EVP, Chief Human Resources Officer        $       100,000.00   12/21/2018      Retention Bonus
Employee             EVP, Chief Human Resources Officer        $         4,377.95   12/28/2018   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        11,965.38   12/28/2018           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   01/11/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   01/25/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         1,865.03   02/08/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        11,965.38   02/08/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         1,118.50   02/22/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        11,965.38   02/22/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        11,965.38   03/08/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        12,323.08   03/22/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         1,322.00   04/05/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   04/05/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        12,323.08   04/18/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        11,118.78   04/24/2019     RSU Shares Vesting
Employee             EVP, Chief Human Resources Officer        $        12,323.08   05/03/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         6,329.85   05/09/2019     RSU Shares Vesting
Employee             EVP, Chief Human Resources Officer        $        12,323.08   05/17/2019           Salary
Employee             EVP, Chief Human Resources Officer        $           693.45   05/31/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   05/31/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        12,323.08   06/14/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        12,323.08   06/28/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         7,612.93   07/12/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   07/12/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         1,894.10   07/26/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   07/26/2019           Salary
Employee             EVP, Chief Human Resources Officer        $        12,323.08   08/09/2019           Salary
Employee             EVP, Chief Human Resources Officer        $         2,488.66   08/23/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   08/23/2019           Salary
Employee             EVP, Chief Human Resources Officer        $           490.00   09/06/2019   Expense Reimbursement
Employee             EVP, Chief Human Resources Officer        $        12,323.08   09/06/2019           Salary
                                     Case 20-11177-KBO          Doc 613-19         Filed 08/28/20      Page 6 of 32


                          Employee               EVP, Chief Human Resources Officer         $           1,652.08   09/20/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   09/20/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $             478.60   10/04/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   10/04/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $           3,557.26   10/18/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   10/18/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $           6,208.21   11/01/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   11/01/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $             675.79   11/15/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   11/15/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $           1,328.23   11/29/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   11/29/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $         260,380.27   12/13/2019         Annual Bonus
                          Employee               EVP, Chief Human Resources Officer         $          18,975.32   12/13/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $         100,000.00   12/13/2019       Retention Bonus
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   12/13/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $          10,532.96   12/27/2019    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   12/27/2019            Salary
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   01/10/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   01/24/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $         480,600.00   02/07/2020       Retention Bonus
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   02/07/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   02/21/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $           1,378.95   03/06/2020    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,323.08   03/06/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $          12,631.16   03/20/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $          27,073.93   04/03/2020    Expense Reimbursement
                          Employee               EVP, Chief Human Resources Officer         $          12,631.16   04/03/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $          12,631.16   04/17/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $           1,515.51   04/24/2020      RSU Shares Vesting
                          Employee               EVP, Chief Human Resources Officer         $          12,631.16   05/01/2020            Salary
                          Employee               EVP, Chief Human Resources Officer         $             800.71   05/08/2020      RSU Shares Vesting
                          Employee               EVP, Chief Human Resources Officer         $           3,150.57   05/15/2020      RSU Shares Vesting
                          Employee               EVP, Chief Human Resources Officer         $          12,631.16   05/15/2020            Salary
                                                                                            $       2,331,327.17

Payroll Name              Payroll Company Code   Job Title Description                          Gross Pay           Pay Date    Reason for Providing Value
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $           541.88     05/08/2020      RSU Shares Vesting
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $         2,327.14     05/15/2020      RSU Shares Vesting
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $       12,500.00      01/11/2019             Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $       12,875.00      01/10/2020             Salary
                                     Case 20-11177-KBO        Doc 613-19         Filed 08/28/20    Page 7 of 32


Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   01/12/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,500.00   01/25/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,576.93   01/27/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   01/26/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   01/24/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,500.00   02/08/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,576.93   02/10/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   02/09/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       468,650.00   02/07/2020    Retention Bonus
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   02/07/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,576.93   02/24/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,500.00   02/22/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   02/23/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   02/21/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   03/06/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,576.93   03/10/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,500.00   03/08/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       168,173.15   03/10/2017     Annual Bonus
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   03/09/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   03/22/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,576.93   03/24/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,512.30   03/23/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        13,261.25   03/20/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   04/05/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   04/07/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,446.15   04/06/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        13,261.25   04/03/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   04/18/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        14,076.88   04/21/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,446.15   04/20/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        13,261.25   04/17/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        10,634.03   04/24/2019   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $         1,025.01   04/24/2020   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   05/03/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,115.38   05/05/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        11,446.15   05/04/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        13,261.25   05/01/2020         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $         6,056.25   05/09/2019   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        24,947.50   05/11/2018   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        12,875.00   05/17/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        13,261.25   05/15/2020         Salary
                                     Case 20-11177-KBO        Doc 613-19         Filed 08/28/20   Page 8 of 32


Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   05/19/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,446.15   05/18/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   05/31/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   06/02/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,973.07   06/01/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   06/14/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   06/16/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   06/15/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   06/28/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   06/29/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   06/30/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $        4,527.32   07/05/2019   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       14,499.66   07/06/2018   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       29,313.96   07/10/2017   RSU Shares Vesting
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   07/12/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   07/14/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   07/13/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   07/26/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   07/27/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   07/28/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   08/09/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   08/11/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   08/10/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   08/23/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   08/25/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   08/24/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   09/08/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   09/07/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   09/06/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   09/21/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   09/20/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   09/22/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   10/06/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   10/05/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   10/04/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   10/19/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   10/20/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   10/18/2019         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,500.00   11/02/2018         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       11,115.38   11/03/2017         Salary
Pollard, Randall Edward   Employee             SVP, Finance & Chief Accounting Officer    $       12,875.00   11/01/2019         Salary
                                     Case 20-11177-KBO           Doc 613-19        Filed 08/28/20      Page 9 of 32


Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,500.00   11/16/2018            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          11,115.38   11/17/2017            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,875.00   11/15/2019            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,500.00   11/30/2018            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          11,115.38   12/01/2017            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,875.00   11/29/2019            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,500.00   12/14/2018            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          11,115.38   12/15/2017            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,875.00   12/13/2019            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $         217,629.95   12/13/2019         Annual Bonus
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $         162,500.00   12/13/2019       Retention Bonus
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $         162,500.00   12/21/2018       Retention Bonus
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,500.00   12/28/2018            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          11,115.38   12/29/2017            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $          12,875.00   12/27/2019            Salary
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $           2,733.34   04/07/2017    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             502.52   05/19/2017    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             952.42   10/06/2017    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             100.00   11/17/2017    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $              93.98   12/29/2017    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             638.18   03/23/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             530.71   04/06/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             159.68   05/18/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $              70.70   10/19/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             100.54   11/16/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             308.59   12/28/2018    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $              92.67   05/03/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             316.89   06/14/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             504.81   06/28/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $              53.64   09/20/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             215.64   10/04/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $             584.85   11/01/2019    Expense Reimbursement
Pollard, Randall Edward   Employee               SVP, Finance & Chief Accounting Officer    $              54.00   11/29/2019    Expense Reimbursement
                                                                                            $       2,335,395.88

Payroll Name              Payroll Company Code   Job Title Description                          Gross Pay           Pay Date    Reason for Providing Value
                          Employee               EVP & Chief Scientific Officer             $         1,442.31     12/13/2019             Salary
                          Employee               EVP & Chief Scientific Officer             $      275,000.00      12/13/2019        Sign-On Bonus
                          Employee               EVP & Chief Scientific Officer             $         1,041.42     12/27/2019    Expense Reimbursement
                          Employee               EVP & Chief Scientific Officer             $       14,423.08      12/27/2019             Salary
                          Employee               EVP & Chief Scientific Officer             $       14,423.08      01/10/2020             Salary
                       Case 20-11177-KBO             Doc 613-19        Filed 08/28/20     Page 10 of 32


               Employee               EVP & Chief Scientific Officer            $           2,670.95   01/24/2020    Expense Reimbursement
               Employee               EVP & Chief Scientific Officer            $          14,423.08   01/24/2020             Salary
               Employee               EVP & Chief Scientific Officer            $         562,500.00   02/07/2020       Retention Bonus
               Employee               EVP & Chief Scientific Officer            $          14,423.08   02/07/2020             Salary
               Employee               EVP & Chief Scientific Officer            $           5,591.03   02/21/2020    Expense Reimbursement
               Employee               EVP & Chief Scientific Officer            $          14,423.08   02/21/2020             Salary
               Employee               EVP & Chief Scientific Officer            $           3,242.73   03/06/2020    Expense Reimbursement
               Employee               EVP & Chief Scientific Officer            $          14,423.08   03/06/2020             Salary
               Employee               EVP & Chief Scientific Officer            $          14,423.08   03/20/2020             Salary
               Employee               EVP & Chief Scientific Officer            $           1,150.39   04/03/2020    Expense Reimbursement
               Employee               EVP & Chief Scientific Officer            $          14,423.08   04/03/2020             Salary
               Employee               EVP & Chief Scientific Officer            $          14,423.08   04/17/2020             Salary
               Employee               EVP & Chief Scientific Officer            $          14,423.08   05/01/2020             Salary
               Employee               EVP & Chief Scientific Officer            $          25,000.00   05/15/2020     Relocation Assistance
               Employee               EVP & Chief Scientific Officer            $          21,634.62   05/15/2020             Salary
                                                                                $       1,043,504.25

Payroll Name   Payroll Company Code   Job Title Description                         Gross Pay           Pay Date    Reason for Providing Value
               Employee               EVP, Global Quality                       $         7,211.54     04/05/2019             Salary
               Employee               EVP, Global Quality                       $           455.50     04/18/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      04/18/2019             Salary
               Employee               EVP, Global Quality                       $           630.63     05/03/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      05/03/2019             Salary
               Employee               EVP, Global Quality                       $       65,500.00      05/03/2019        Sign-On Bonus
               Employee               EVP, Global Quality                       $         1,710.94     05/17/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      05/17/2019             Salary
               Employee               EVP, Global Quality                       $       14,423.08      05/31/2019             Salary
               Employee               EVP, Global Quality                       $         1,610.08     06/14/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      06/14/2019             Salary
               Employee               EVP, Global Quality                       $         1,484.13     06/28/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      06/28/2019             Salary
               Employee               EVP, Global Quality                       $       14,423.08      07/12/2019             Salary
               Employee               EVP, Global Quality                       $       14,423.08      07/26/2019             Salary
               Employee               EVP, Global Quality                       $         2,908.96     08/09/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      08/09/2019             Salary
               Employee               EVP, Global Quality                       $         1,635.78     08/23/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      08/23/2019             Salary
               Employee               EVP, Global Quality                       $       82,500.00      09/06/2019     Relocation Assistance
               Employee               EVP, Global Quality                       $       14,423.08      09/06/2019             Salary
               Employee               EVP, Global Quality                       $         3,683.74     09/20/2019    Expense Reimbursement
               Employee               EVP, Global Quality                       $       14,423.08      09/20/2019             Salary
                               Case 20-11177-KBO            Doc 613-19   Filed 08/28/20   Page 11 of 32


                       Employee               EVP, Global Quality                 $         7,609.58   10/04/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   10/04/2019             Salary
                       Employee               EVP, Global Quality                 $           367.74   10/18/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   10/18/2019             Salary
                       Employee               EVP, Global Quality                 $        14,423.08   11/01/2019             Salary
                       Employee               EVP, Global Quality                 $           212.90   11/15/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   11/15/2019             Salary
                       Employee               EVP, Global Quality                 $            18.00   11/29/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   11/29/2019             Salary
                       Employee               EVP, Global Quality                 $       234,804.43   12/13/2019         Annual Bonus
                       Employee               EVP, Global Quality                 $         2,181.95   12/13/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        82,500.00   12/13/2019     Relocation Assistance
                       Employee               EVP, Global Quality                 $        14,423.08   12/13/2019             Salary
                       Employee               EVP, Global Quality                 $           212.90   12/27/2019    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   12/27/2019             Salary
                       Employee               EVP, Global Quality                 $        14,423.08   01/10/2020             Salary
                       Employee               EVP, Global Quality                 $         9,521.99   01/24/2020    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   01/24/2020             Salary
                       Employee               EVP, Global Quality                 $           726.61   02/07/2020    Expense Reimbursement
                       Employee               EVP, Global Quality                 $       750,000.00   02/07/2020       Retention Bonus
                       Employee               EVP, Global Quality                 $        14,423.08   02/07/2020             Salary
                       Employee               EVP, Global Quality                 $           342.63   02/21/2020    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,423.08   02/21/2020             Salary
                       Employee               EVP, Global Quality                 $        14,423.08   03/06/2020             Salary
                       Employee               EVP, Global Quality                 $         2,949.31   03/20/2020    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        14,783.66   03/20/2020             Salary
                       Employee               EVP, Global Quality                 $           629.11   04/03/2020    Expense Reimbursement
                       Employee               EVP, Global Quality                 $        16,667.66   04/03/2020      RSU Shares Vesting
                       Employee               EVP, Global Quality                 $        14,783.66   04/03/2020             Salary
                       Employee               EVP, Global Quality                 $        14,783.66   04/17/2020             Salary
                       Employee               EVP, Global Quality                 $        14,783.66   05/01/2020             Salary
                       Employee               EVP, Global Quality                 $        22,175.49   05/15/2020             Salary


Payroll Name           Payroll Company Code   Job Title Description                   Gross Pay         Pay Date    Reason for Providing Value
Young, Christopher C   Employee               EVP, Global Operations              $       10,096.15    02/08/2019             Salary
Young, Christopher C   Employee               EVP, Global Operations              $       14,423.08    02/22/2019             Salary
Young, Christopher C   Employee               EVP, Global Operations              $         7,757.52   03/08/2019    Expense Reimbursement
Young, Christopher C   Employee               EVP, Global Operations              $       14,423.08    03/08/2019             Salary
Young, Christopher C   Employee               EVP, Global Operations              $       14,423.08    03/22/2019             Salary
Young, Christopher C   Employee               EVP, Global Operations              $         1,686.79   04/05/2019    Expense Reimbursement
                              Case 20-11177-KBO      Doc 613-19   Filed 08/28/20   Page 12 of 32


Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   04/05/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        30,169.57   04/18/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   04/18/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $           918.60   05/03/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   05/03/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,876.53   05/17/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   05/17/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         2,050.59   05/31/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   05/31/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   06/14/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,224.12   06/28/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   06/28/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,639.31   07/12/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   07/12/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,603.06   07/26/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   07/26/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,601.98   08/09/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   08/09/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $           882.14   08/23/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   08/23/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        82,500.00   09/06/2019    Relocation Assistance
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   09/06/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         3,720.27   09/20/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   09/20/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         8,576.76   10/04/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   10/04/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   10/18/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   11/01/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   11/15/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         1,033.24   11/29/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   11/29/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $       286,694.75   12/13/2019        Annual Bonus
Young, Christopher C   Employee         EVP, Global Operations             $         1,476.97   12/13/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        82,500.00   12/13/2019    Relocation Assistance
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   12/13/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         2,590.42   12/27/2019   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   12/27/2019            Salary
Young, Christopher C   Employee         EVP, Global Operations             $           441.60   01/10/2020   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   01/10/2020            Salary
Young, Christopher C   Employee         EVP, Global Operations             $         8,909.98   01/24/2020   Expense Reimbursement
Young, Christopher C   Employee         EVP, Global Operations             $        14,423.08   01/24/2020            Salary
                                    Case 20-11177-KBO           Doc 613-19    Filed 08/28/20     Page 13 of 32


Young, Christopher C        Employee               EVP, Global Operations              $           1,506.53   02/07/2020    Expense Reimbursement
Young, Christopher C        Employee               EVP, Global Operations              $         750,000.00   02/07/2020       Retention Bonus
Young, Christopher C        Employee               EVP, Global Operations              $          30,249.21   02/07/2020      RSU Shares Vesting
Young, Christopher C        Employee               EVP, Global Operations              $          14,423.08   02/07/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $             973.65   02/21/2020    Expense Reimbursement
Young, Christopher C        Employee               EVP, Global Operations              $          14,423.08   02/21/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $          14,423.08   03/06/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $          13,193.92   03/20/2020    Expense Reimbursement
Young, Christopher C        Employee               EVP, Global Operations              $          14,783.66   03/20/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $             652.67   04/03/2020    Expense Reimbursement
Young, Christopher C        Employee               EVP, Global Operations              $          14,783.66   04/03/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $          14,783.66   04/17/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $          14,783.66   05/01/2020            Salary
Young, Christopher C        Employee               EVP, Global Operations              $             685.71   05/15/2020    Expense Reimbursement
Young, Christopher C        Employee               EVP, Global Operations              $          22,175.49   05/15/2020            Salary
                                                                                       $       1,822,368.41

Payroll Name                Payroll Company Code   Job Title Description                   Gross Pay           Pay Date    Reason for Providing Value
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       11,884.62      01/27/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           35.00      02/10/2017    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       11,884.62      02/10/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       11,884.62      02/24/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $      154,413.53      03/10/2017         Annual Bonus
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       11,884.62      03/10/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       11,884.62      03/24/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          189.81      04/07/2017    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      04/07/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          458.24      04/21/2017    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       18,384.62      04/21/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      05/05/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      05/19/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           10.00      06/02/2017    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      06/02/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       33,500.00      06/16/2017         Other Bonus
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      06/16/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      06/30/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       21,331.44      07/10/2017      RSU Shares Vesting
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      07/14/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      07/28/2017             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          103.00      08/11/2017    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       12,884.62      08/11/2017             Salary
                                   Case 20-11177-KBO      Doc 613-19    Filed 08/28/20   Page 14 of 32


Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    08/25/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    09/08/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    09/22/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    10/06/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    10/20/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    11/03/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         (103.00)   11/17/2017   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    11/17/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    12/01/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    12/15/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    12/29/2017           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    01/12/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    01/26/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    02/09/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    02/23/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           23.96    03/09/2018   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       12,884.62    03/09/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,346.15    03/23/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    04/06/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    04/20/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    05/04/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       28,927.36    05/11/2018     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $          128.79    05/18/2018   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    05/18/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    06/01/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    06/15/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    06/29/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       10,551.24    07/06/2018     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    07/13/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $          165.00    07/27/2018   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    07/27/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    08/10/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    08/24/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    09/07/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    09/21/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    10/05/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    10/19/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $          156.47    11/02/2018   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    11/02/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       13,269.23    11/16/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           93.07    11/30/2018   Expense Reimbursement
                                   Case 20-11177-KBO      Doc 613-19    Filed 08/28/20   Page 15 of 32


Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        13,269.23   11/30/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        13,269.23   12/14/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $       284,500.00   12/21/2018      Retention Bonus
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   12/28/2018           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $            36.87   01/11/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   01/11/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           385.00   01/25/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   01/25/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   02/08/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   02/22/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $            23.06   03/08/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   03/08/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   03/22/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           300.31   04/05/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   04/05/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           311.04   04/18/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   04/18/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        12,329.27   04/24/2019     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         9,848.90   05/03/2019     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   05/03/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         7,019.55   05/09/2019     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           469.88   05/17/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   05/17/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   05/31/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   06/14/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   06/28/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         3,289.30   07/05/2019     RSU Shares Vesting
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           412.15   07/12/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   07/12/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   07/26/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         2,854.03   08/09/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   08/09/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         2,544.45   08/23/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   08/23/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $            21.26   09/06/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   09/06/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        32,937.93   09/20/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   09/20/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $         4,745.72   10/04/2019   Expense Reimbursement
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $        14,807.70   10/04/2019           Salary
Kafer, Jonathan McKindree   Employee         Chief Commercial Officer            $           208.33   10/18/2019   Expense Reimbursement
                                    Case 20-11177-KBO            Doc 613-19   Filed 08/28/20     Page 16 of 32


Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   10/18/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          25,171.54   11/01/2019    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   11/01/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           6,428.89   11/15/2019    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   11/15/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           3,920.21   11/29/2019    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   11/29/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $         314,429.66   12/13/2019         Annual Bonus
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           6,706.48   12/13/2019    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $         284,500.00   12/13/2019       Retention Bonus
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   12/13/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          26,082.01   12/27/2019    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   12/27/2019             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             652.58   01/10/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   01/10/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             472.40   01/24/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   01/24/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           4,828.62   02/07/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $         165,000.00   02/07/2020     Relocation Assistance
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $       1,155,000.00   02/07/2020       Retention Bonus
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   02/07/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          30,151.49   02/21/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   02/21/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             519.93   03/06/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          14,807.70   03/06/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           5,674.29   03/20/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          15,177.89   03/20/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           6,184.84   04/03/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          15,177.89   04/03/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          15,177.89   04/17/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           1,188.42   04/24/2020      RSU Shares Vesting
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             275.00   05/01/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             849.39   05/01/2020      RSU Shares Vesting
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          15,177.89   05/01/2020             Salary
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             628.07   05/08/2020      RSU Shares Vesting
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $             570.40   05/15/2020    Expense Reimbursement
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $           5,353.10   05/15/2020      RSU Shares Vesting
Kafer, Jonathan McKindree   Employee               Chief Commercial Officer            $          15,177.89   05/15/2020             Salary
                                                                                       $       3,859,044.25

Payroll Name                Payroll Company Code   Job Title Description                   Gross Pay           Pay Date    Reason for Providing Value
                            Case 20-11177-KBO      Doc 613-19          Filed 08/28/20    Page 17 of 32


Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,657.64   01/27/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,836.54   01/27/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,836.54   02/10/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,836.54   02/24/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   328,128.64   03/10/2017        Annual Bonus
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       199.26   03/10/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,836.54   03/10/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       545.43   03/24/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,836.54   03/24/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    21,399.02   04/07/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        70.20   04/21/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   04/21/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       511.70   05/05/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    43,985.50   05/05/2017     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   05/05/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   05/19/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   06/02/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       112.46   06/16/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   06/16/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   06/30/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    75,498.54   07/10/2017     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        39.70   07/14/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   07/14/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   07/28/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        12.26   08/11/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   08/11/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   08/25/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   817,326.30   09/08/2017     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   09/08/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        36.72   09/22/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   09/22/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       753.35   10/06/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   10/06/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,641.36   10/20/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   10/20/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        67.34   11/03/2017   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   11/03/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   11/17/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   12/01/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   12/15/2017           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   12/29/2017           Salary
                            Case 20-11177-KBO      Doc 613-19          Filed 08/28/20    Page 18 of 32


Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   01/12/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       713.44   01/26/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   01/26/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,545.98   02/09/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   02/09/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,132.79   02/23/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   02/23/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    17,538.46   03/09/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       305.27   03/23/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,170.76   03/23/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       491.96   04/06/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   04/06/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       559.02   04/20/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   04/20/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   05/04/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    16,478.15   05/11/2018     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    98,416.42   05/11/2018     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       167.61   05/18/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   05/18/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $        63.00   06/01/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   06/01/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       129.70   06/15/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   06/15/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   06/29/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    37,344.09   07/06/2018     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   07/13/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   07/27/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   450,000.00   08/10/2018        Other Bonus
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   08/10/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,174.11   08/24/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   08/24/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   09/07/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,619.69   09/21/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   384,245.00   09/21/2018     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   09/21/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     2,434.00   10/05/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   10/05/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   10/19/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $     1,204.09   11/02/2018   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   11/02/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    18,065.38   11/16/2018           Salary
                            Case 20-11177-KBO      Doc 613-19          Filed 08/28/20    Page 19 of 32


Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   11/30/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   12/14/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   12/28/2018           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   01/11/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    1,414.33   01/25/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   01/25/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   02/08/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       79.24   02/22/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   02/22/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      227.55   03/08/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,065.38   03/08/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   03/22/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   04/05/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $       48.85   04/18/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   04/18/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   41,959.96   04/24/2019     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    1,338.17   05/03/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   05/03/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   23,888.70   05/09/2019     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   05/17/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   05/31/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      937.28   06/14/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   06/14/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   06/28/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   11,660.18   07/05/2019     RSU Shares Vesting
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   07/12/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   07/26/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      100.00   08/09/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   08/09/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    7,496.27   08/23/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   08/23/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   09/06/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   09/20/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $    7,641.20   10/04/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   10/04/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   10/18/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      603.92   11/01/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   11/01/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      113.89   11/15/2019   Expense Reimbursement
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $   18,607.70   11/15/2019           Salary
Bonaccorsi, Joe P.   Employee         Executive Vice President and General Counsel   $      385.00   11/29/2019   Expense Reimbursement
                             Case 20-11177-KBO             Doc 613-19        Filed 08/28/20       Page 20 of 32


Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   11/29/2019            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $      393,163.10   12/13/2019         Annual Bonus
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   12/13/2019            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $          172.94   12/27/2019    Expense Reimbursement
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   12/27/2019            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $        2,919.14   01/10/2020    Expense Reimbursement
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   01/10/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $          935.85   01/24/2020    Expense Reimbursement
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   01/24/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $    1,451,400.00   02/07/2020       Retention Bonus
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   02/07/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $          540.00   02/21/2020    Expense Reimbursement
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   02/21/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $          132.09   03/06/2020    Expense Reimbursement
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       18,607.70   03/06/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       19,072.89   03/20/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       19,072.89   04/03/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       19,072.89   04/17/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $        4,044.52   04/24/2020      RSU Shares Vesting
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       19,072.89   05/01/2020            Salary
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $        2,137.41   05/08/2020      RSU Shares Vesting
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $        8,408.40   05/15/2020      RSU Shares Vesting
Bonaccorsi, Joe P.   Employee               Executive Vice President and General Counsel   $       28,609.34   05/15/2020            Salary
                                                                                           $    5,815,369.83

Payroll Name         Payroll Company Code   Job Title Description                              Gross Pay        Pay Date    Reason for Providing Value
Portwood, Duane A.   Employee               Chief Financial Officer                        $       17,307.70   01/27/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       17,307.70   02/10/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       17,307.70   02/24/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $      337,500.15   03/10/2017         Annual Bonus
Portwood, Duane A.   Employee               Chief Financial Officer                        $       17,307.70   03/10/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       17,307.70   03/24/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       21,807.65   04/07/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   04/21/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   05/05/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   05/19/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   06/02/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   06/16/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   06/30/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   07/14/2017             Salary
Portwood, Duane A.   Employee               Chief Financial Officer                        $       18,000.00   07/28/2017             Salary
                            Case 20-11177-KBO        Doc 613-19   Filed 08/28/20   Page 21 of 32


Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   08/11/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   08/25/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   09/08/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   09/22/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   10/06/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   10/20/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   11/03/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   11/17/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   12/01/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   12/15/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   12/29/2017           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   01/12/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   01/26/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   02/09/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   02/23/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,000.00   03/09/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,646.15   03/23/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         3,531.91   04/06/2018   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   04/06/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   04/20/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   05/04/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $       100,999.22   05/11/2018     RSU Shares Vesting
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   05/18/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   06/01/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   06/15/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         3,534.66   06/29/2018   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   06/29/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   07/13/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   07/27/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   08/10/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           240.92   08/24/2018   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   08/24/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   09/07/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   09/21/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   10/05/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   10/19/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   11/02/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   11/16/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           263.00   11/30/2018   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   11/30/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   12/14/2018           Salary
                            Case 20-11177-KBO        Doc 613-19   Filed 08/28/20   Page 22 of 32


Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   12/28/2018           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   01/11/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           250.83   01/25/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   01/25/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $       200,000.00   02/01/2019      Retention Bonus
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   02/08/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         1,039.37   02/22/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   02/22/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        18,538.46   03/08/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   03/22/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           828.14   04/05/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   04/05/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   04/18/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        43,059.65   04/24/2019     RSU Shares Vesting
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   05/03/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        24,518.55   05/09/2019     RSU Shares Vesting
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   05/17/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   05/31/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   06/14/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   06/28/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         3,751.05   07/12/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   07/12/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $            64.00   07/26/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   07/26/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           305.60   08/09/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   08/09/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   08/23/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           853.23   09/06/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   09/06/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   09/20/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   10/04/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         3,340.77   10/18/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   10/18/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $           441.17   11/01/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   11/01/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   11/15/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $         3,949.74   11/29/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $        19,096.16   11/29/2019           Salary
Portwood, Duane A.   Employee         Chief Financial Officer              $       403,479.67   12/13/2019        Annual Bonus
Portwood, Duane A.   Employee         Chief Financial Officer              $         2,599.00   12/13/2019   Expense Reimbursement
Portwood, Duane A.   Employee         Chief Financial Officer              $       200,000.00   12/13/2019      Retention Bonus
                             Case 20-11177-KBO             Doc 613-19   Filed 08/28/20     Page 23 of 32


Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   12/13/2019             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   12/27/2019             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           1,110.60   01/10/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   01/10/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           1,966.37   01/24/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   01/24/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           2,577.42   02/07/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $         165,000.00   02/07/2020     Relocation Assistance
Portwood, Duane A.   Employee               Chief Financial Officer              $       1,489,500.00   02/07/2020       Retention Bonus
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   02/07/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $             961.80   02/21/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   02/21/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $             573.66   03/06/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,096.16   03/06/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           4,790.76   03/20/2020    Expense Reimbursement
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,573.56   03/20/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,573.56   04/03/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,573.56   04/17/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           4,150.52   04/24/2020      RSU Shares Vesting
Portwood, Duane A.   Employee               Chief Financial Officer              $          19,573.56   05/01/2020             Salary
Portwood, Duane A.   Employee               Chief Financial Officer              $           2,193.77   05/08/2020      RSU Shares Vesting
Portwood, Duane A.   Employee               Chief Financial Officer              $           8,629.15   05/15/2020      RSU Shares Vesting
Portwood, Duane A.   Employee               Chief Financial Officer              $          29,360.34   05/15/2020             Salary
                                                                                 $       4,642,613.22

Payroll Name         Payroll Company Code   Job Title Description                    Gross Pay           Pay Date    Reason for Providing Value
Boothe, Douglas S    Employee               President and CEO                    $      150,000.00      01/11/2019     Relocation Assistance
Boothe, Douglas S    Employee               President and CEO                    $       12,307.70      01/11/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         2,140.58     1/25/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      01/25/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      02/08/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         4,077.89     2/22/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      02/22/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         1,345.45      3/8/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      03/08/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         5,616.03     3/22/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      03/22/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         3,140.35      4/5/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      04/05/2019             Salary
Boothe, Douglas S    Employee               President and CEO                    $         3,056.85     4/18/2019     Expense Reimbursement
Boothe, Douglas S    Employee               President and CEO                    $       30,769.24      04/18/2019             Salary
                           Case 20-11177-KBO      Doc 613-19   Filed 08/28/20     Page 24 of 32


Boothe, Douglas S   Employee         President and CEO                  $             135.00    5/3/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   05/03/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           4,779.77   5/17/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   05/17/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   05/31/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           3,598.80   6/14/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   06/14/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,945.70   6/28/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   06/28/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $             686.82   7/12/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   07/12/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   07/26/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,984.88    8/9/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   08/09/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           5,050.96   8/23/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   08/23/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   09/06/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,091.78   9/20/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   09/20/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           6,504.10   10/4/2019    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   10/04/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,071.53   10/18/2019   Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   10/18/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   11/01/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           4,987.46   11/15/2019   Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   11/15/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $           5,282.41   11/29/2019   Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   11/29/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $       1,306,720.39   12/13/2019        Annual Bonus
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   12/13/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $             939.73   12/27/2019   Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   12/27/2019           Salary
Boothe, Douglas S   Employee         President and CEO                  $             124.27   1/10/2020    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   01/10/2020           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,425.72   1/24/2020    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $         158,630.00   01/24/2020     RSU Shares Vesting
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   01/24/2020           Salary
Boothe, Douglas S   Employee         President and CEO                  $           3,057.56    2/7/2020    Expense Reimbursement
Boothe, Douglas S   Employee         President and CEO                  $       3,600,000.00   02/07/2020      Retention Bonus
Boothe, Douglas S   Employee         President and CEO                  $          30,769.24   02/07/2020           Salary
Boothe, Douglas S   Employee         President and CEO                  $           1,680.78   2/21/2020    Expense Reimbursement
                             Case 20-11177-KBO             Doc 613-19   Filed 08/28/20     Page 25 of 32


Boothe, Douglas S   Employee                 President and CEO                   $          30,769.24   02/21/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $             662.17    3/6/2020       Expense Reimbursement
Boothe, Douglas S   Employee                 President and CEO                   $          30,769.24   03/06/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $           1,437.22   3/20/2020       Expense Reimbursement
Boothe, Douglas S   Employee                 President and CEO                   $          31,538.47   03/20/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $          47,307.70   04/03/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $          15,769.24   04/17/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $          31,538.47   05/01/2020              Salary
Boothe, Douglas S   Employee                 President and CEO                   $          47,307.71   05/15/2020              Salary
                                                                                 $       6,390,020.69




Name                Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Weinstein, Alan     Director                 Chairman of Board                   $         34,397.00     7/1/2016    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $         30,000.00    8/11/2016    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         30,000.00    8/11/2016    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $            148.20    9/22/2016    Expense Reimbursement
Weinstein, Alan     Director                 Chairman of Board                   $         30,000.00    10/13/2016   Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         30,000.00    1/26/2017    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         30,000.00    5/11/2017    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         39,074.10     7/1/2017    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $         28,750.00    7/20/2017    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         28,750.00    9/28/2017    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         37,083.00     1/4/2018    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         41,250.00     4/5/2018    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         23,738.28     5/4/2018    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $         41,250.00    6/28/2018    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         19,327.35     7/1/2018    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $          1,418.50    7/19/2018    Expense Reimbursement
Weinstein, Alan     Director                 Chairman of Board                   $         41,250.00    9/27/2018    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $          1,191.32    12/27/2018   Expense Reimbursement
Weinstein, Alan     Director                 Chairman of Board                   $         41,250.00    1/10/2019    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $            645.80     3/7/2019    Expense Reimbursement
Weinstein, Alan     Director                 Chairman of Board                   $            994.38    3/21/2019    Expense Reimbursement
Weinstein, Alan     Director                 Chairman of Board                   $         37,500.00     4/4/2019    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $          9,827.96    4/19/2019    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $          5,762.70     5/4/2019    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $          6,034.70     7/1/2019    RSU Shares Vesting
Weinstein, Alan     Director                 Chairman of Board                   $         37,500.00    7/11/2019    Board Fees
Weinstein, Alan     Director                 Chairman of Board                   $         37,500.00    10/3/2019    Board Fees
                             Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 26 of 32


Weinstein, Alan   Director                 Chairman of Board                   $           1,085.36   11/7/2019    Expense Reimbursement
Weinstein, Alan   Director                 Chairman of Board                   $             257.20   12/12/2019   Expense Reimbursement
Weinstein, Alan   Director                 Chairman of Board                   $          37,500.00   1/16/2020    Board Fees
Weinstein, Alan   Director                 Chairman of Board                   $         106,250.00   2/20/2020    Board Fees
Weinstein, Alan   Director                 Chairman of Board                   $         106,250.00    4/3/2020    Board Fees
Weinstein, Alan   Director                 Chairman of Board                   $             947.05   4/19/2020    RSU Shares Vesting
Weinstein, Alan   Director                 Chairman of Board                   $             515.61    5/4/2020    RSU Shares Vesting
Weinstein, Alan   Director                 Chairman of Board                   $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                               $         919,360.24

Name              Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Tambi, Brian      Director                 Director                            $         62,178.55     6/2/2016    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         18,750.00    8/11/2016    Board Fees
Tambi, Brian      Director                 Director                            $         18,750.00    8/11/2016    Board Fees
Tambi, Brian      Director                 Director                            $         53,178.23     9/5/2016    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    10/13/2016   Board Fees
Tambi, Brian      Director                 Director                            $            300.00    10/20/2016   Expense Reimbursement
Tambi, Brian      Director                 Director                            $         20,625.00    1/26/2017    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00    5/11/2017    Board Fees
Tambi, Brian      Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    7/20/2017    Board Fees
Tambi, Brian      Director                 Director                            $         66,203.76     9/5/2017    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    9/28/2017    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00     1/4/2018    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00     4/5/2018    Board Fees
Tambi, Brian      Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    6/28/2018    Board Fees
Tambi, Brian      Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         31,124.00     9/5/2018    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    9/27/2018    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00    1/10/2019    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00     4/4/2019    Board Fees
Tambi, Brian      Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Tambi, Brian      Director                 Director                            $         20,625.00    7/11/2019    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00    10/3/2019    Board Fees
Tambi, Brian      Director                 Director                            $         20,625.00    1/16/2020    Board Fees
Tambi, Brian      Director                 Director                            $         89,375.00    2/20/2020    Board Fees
Tambi, Brian      Director                 Director                            $         89,375.00     4/3/2020    Board Fees
                            Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 27 of 32


Tambi, Brian     Director                 Director                            $             947.05   4/19/2020    RSU Shares Vesting
Tambi, Brian     Director                 Director                            $             515.61    5/4/2020    RSU Shares Vesting
Tambi, Brian     Director                 Director                            $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                              $         859,521.02

Name             Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Rappuhn, Terry   Director                 Director                            $          1,296.18     6/9/2016    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $          4,689.41     8/4/2016    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         28,750.00    8/11/2016    Board Fees
Rappuhn, Terry   Director                 Director                            $         28,750.00    8/11/2016    Board Fees
Rappuhn, Terry   Director                 Director                            $          1,262.16     9/1/2016    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         31,250.00    10/13/2016   Board Fees
Rappuhn, Terry   Director                 Director                            $          1,861.06    11/10/2016   Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          1,707.14    1/12/2017    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         31,250.00    1/26/2017    Board Fees
Rappuhn, Terry   Director                 Director                            $            932.35    3/30/2017    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $            519.13    4/27/2017    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         31,250.00    5/11/2017    Board Fees
Rappuhn, Terry   Director                 Director                            $          1,595.21     6/8/2017    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $         30,625.00    7/20/2017    Board Fees
Rappuhn, Terry   Director                 Director                            $         30,625.00    9/28/2017    Board Fees
Rappuhn, Terry   Director                 Director                            $            824.70    9/28/2017    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         30,625.00     1/4/2018    Board Fees
Rappuhn, Terry   Director                 Director                            $         30,625.00     4/5/2018    Board Fees
Rappuhn, Terry   Director                 Director                            $            865.83     5/3/2018    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $         30,625.00    6/28/2018    Board Fees
Rappuhn, Terry   Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $         30,625.00    9/27/2018    Board Fees
Rappuhn, Terry   Director                 Director                            $          3,882.59    9/27/2018    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $            929.47    10/18/2018   Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $         30,625.00    1/10/2019    Board Fees
Rappuhn, Terry   Director                 Director                            $          4,567.50    3/21/2019    Board Fees
Rappuhn, Terry   Director                 Director                            $         26,875.00     4/4/2019    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $          1,233.65    5/16/2019    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $         26,875.00    7/11/2019    Board Fees
                            Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 28 of 32


Rappuhn, Terry   Director                 Director                            $             756.19   8/29/2019    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          26,875.00   10/3/2019    Board Fees
Rappuhn, Terry   Director                 Director                            $             840.14   11/7/2019    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $           1,100.41   12/12/2019   Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          26,875.00   1/16/2020    Board Fees
Rappuhn, Terry   Director                 Director                            $          95,625.00   2/20/2020    Board Fees
Rappuhn, Terry   Director                 Director                            $             991.69   3/17/2020    Expense Reimbursement
Rappuhn, Terry   Director                 Director                            $          95,625.00    4/3/2020    Board Fees
Rappuhn, Terry   Director                 Director                            $             947.05   4/19/2020    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $             515.61    5/4/2020    RSU Shares Vesting
Rappuhn, Terry   Director                 Director                            $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                              $         835,766.29

Name             Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Meyer, Steven    Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $         26,875.00    8/11/2016    Board Fees
Meyer, Steven    Director                 Director                            $         26,875.00    8/11/2016    Board Fees
Meyer, Steven    Director                 Director                            $         26,875.00    10/13/2016   Board Fees
Meyer, Steven    Director                 Director                            $         26,875.00    1/26/2017    Board Fees
Meyer, Steven    Director                 Director                            $         26,875.00    5/11/2017    Board Fees
Meyer, Steven    Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $         24,375.00    7/20/2017    Board Fees
Meyer, Steven    Director                 Director                            $            923.16     8/3/2017    Expense Reimbursement
Meyer, Steven    Director                 Director                            $         24,375.00    9/28/2017    Board Fees
Meyer, Steven    Director                 Director                            $         24,375.00     1/4/2018    Board Fees
Meyer, Steven    Director                 Director                            $         24,375.00     4/5/2018    Board Fees
Meyer, Steven    Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $         24,375.00    6/28/2018    Board Fees
Meyer, Steven    Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $         24,375.00    9/27/2018    Board Fees
Meyer, Steven    Director                 Director                            $         24,375.00    1/10/2019    Board Fees
Meyer, Steven    Director                 Director                            $            125.82    1/10/2019    Expense Reimbursement
Meyer, Steven    Director                 Director                            $         24,375.00     4/4/2019    Board Fees
Meyer, Steven    Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Meyer, Steven    Director                 Director                            $         24,375.00    7/11/2019    Board Fees
Meyer, Steven    Director                 Director                            $         24,375.00    10/3/2019    Board Fees
Meyer, Steven    Director                 Director                            $         24,375.00    1/16/2020    Board Fees
Meyer, Steven    Director                 Director                            $         93,125.00    2/20/2020    Board Fees
Meyer, Steven    Director                 Director                            $         93,125.00     4/3/2020    Board Fees
                           Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 29 of 32


Meyer, Steven   Director                 Director                            $             947.05   4/19/2020    RSU Shares Vesting
Meyer, Steven   Director                 Director                            $             515.61    5/4/2020    RSU Shares Vesting
Meyer, Steven   Director                 Director                            $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                             $         731,335.46

Name            Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Johnson, Ron    Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $            882.28     8/4/2016    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,125.00    8/11/2016    Board Fees
Johnson, Ron    Director                 Director                            $         28,125.00    8/11/2016    Board Fees
Johnson, Ron    Director                 Director                            $          1,440.15    8/11/2016    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    10/13/2016   Board Fees
Johnson, Ron    Director                 Director                            $          1,309.77    10/20/2016   Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    1/26/2017    Board Fees
Johnson, Ron    Director                 Director                            $          1,067.08    3/30/2017    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    5/11/2017    Board Fees
Johnson, Ron    Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $         28,750.00    7/20/2017    Board Fees
Johnson, Ron    Director                 Director                            $          1,330.54    8/31/2017    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    9/28/2017    Board Fees
Johnson, Ron    Director                 Director                            $         28,750.00     1/4/2018    Board Fees
Johnson, Ron    Director                 Director                            $          1,051.04     2/8/2018    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00     4/5/2018    Board Fees
Johnson, Ron    Director                 Director                            $          1,045.19     5/3/2018    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $            885.39    6/21/2018    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    6/28/2018    Board Fees
Johnson, Ron    Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $         28,750.00    9/27/2018    Board Fees
Johnson, Ron    Director                 Director                            $          1,205.42    10/18/2018   Expense Reimbursement
Johnson, Ron    Director                 Director                            $          1,172.67    11/21/2018   Expense Reimbursement
Johnson, Ron    Director                 Director                            $          1,064.81    12/20/2018   Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00    1/10/2019    Board Fees
Johnson, Ron    Director                 Director                            $          1,948.73     3/7/2019    Expense Reimbursement
Johnson, Ron    Director                 Director                            $          1,306.19    3/21/2019    Expense Reimbursement
Johnson, Ron    Director                 Director                            $         28,750.00     4/4/2019    Board Fees
Johnson, Ron    Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $          1,411.25    5/16/2019    Expense Reimbursement
Johnson, Ron    Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Johnson, Ron    Director                 Director                            $         28,750.00    7/11/2019    Board Fees
                              Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 30 of 32


Johnson, Ron       Director                 Director                            $           1,392.32    9/5/2019    Expense Reimbursement
Johnson, Ron       Director                 Director                            $          28,750.00   10/3/2019    Board Fees
Johnson, Ron       Director                 Director                            $          11,250.00   11/14/2019   Board Fees
                                                                                $         597,924.92

Name               Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Graves, Adrienne   Director                 Director                            $            746.16    6/16/2016    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $          1,151.54    7/14/2016    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $          1,538.60     8/4/2016    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         25,625.00    8/11/2016    Board Fees
Graves, Adrienne   Director                 Director                            $         25,625.00    8/11/2016    Board Fees
Graves, Adrienne   Director                 Director                            $          1,603.70    8/11/2016    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         25,625.00    10/13/2016   Board Fees
Graves, Adrienne   Director                 Director                            $         25,625.00    1/26/2017    Board Fees
Graves, Adrienne   Director                 Director                            $         12,500.00     3/9/2017    Board Fees
Graves, Adrienne   Director                 Director                            $            741.65    3/30/2017    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         28,750.00    5/11/2017    Board Fees
Graves, Adrienne   Director                 Director                            $            878.90    5/18/2017    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $         27,500.00    7/20/2017    Board Fees
Graves, Adrienne   Director                 Director                            $          1,101.65     8/3/2017    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         27,500.00    9/28/2017    Board Fees
Graves, Adrienne   Director                 Director                            $         27,500.00     1/4/2018    Board Fees
Graves, Adrienne   Director                 Director                            $            380.54     2/1/2018    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         27,500.00     4/5/2018    Board Fees
Graves, Adrienne   Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $         27,500.00    6/28/2018    Board Fees
Graves, Adrienne   Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $          1,054.19     8/9/2018    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $            862.37    9/20/2018    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         27,500.00    9/27/2018    Board Fees
Graves, Adrienne   Director                 Director                            $            812.27    12/20/2018   Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         27,500.00    1/10/2019    Board Fees
Graves, Adrienne   Director                 Director                            $          1,355.77    1/10/2019    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $          1,671.95    3/21/2019    Expense Reimbursement
Graves, Adrienne   Director                 Director                            $         25,625.00     4/4/2019    Board Fees
Graves, Adrienne   Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Graves, Adrienne   Director                 Director                            $         25,625.00    7/11/2019    Board Fees
                                 Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 31 of 32


Graves, Adrienne      Director                 Director                            $           1,025.37    8/9/2019    Expense Reimbursement
Graves, Adrienne      Director                 Director                            $          25,625.00   10/3/2019    Board Fees
Graves, Adrienne      Director                 Director                            $             671.83   11/26/2019   Expense Reimbursement
Graves, Adrienne      Director                 Director                            $             962.63   11/26/2019   Expense Reimbursement
Graves, Adrienne      Director                 Director                            $          26,766.30   1/16/2020    Board Fees
Graves, Adrienne      Director                 Director                            $          96,250.00   2/20/2020    Board Fees
Graves, Adrienne      Director                 Director                            $           1,236.21    3/5/2020    Expense Reimbursement
Graves, Adrienne      Director                 Director                            $          96,250.00    4/3/2020    Board Fees
Graves, Adrienne      Director                 Director                            $             947.05   4/19/2020    RSU Shares Vesting
Graves, Adrienne      Director                 Director                            $             515.61    5/4/2020    RSU Shares Vesting
Graves, Adrienne      Director                 Director                            $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                                   $         791,723.11

Name                  Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Abramowitz, Kenneth   Director                 Director                            $         34,397.00     7/1/2016    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $         21,875.00    8/11/2016    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         21,875.00    8/11/2016    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    10/13/2016   Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    1/26/2017    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    5/11/2017    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         39,074.10     7/1/2017    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    7/20/2017    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    9/28/2017    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00     1/4/2018    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00     4/5/2018    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         23,738.28     5/4/2018    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    6/28/2018    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         19,327.35     7/1/2018    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    9/27/2018    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    1/10/2019    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00     4/4/2019    Board Fees
Abramowitz, Kenneth   Director                 Director                            $          9,827.96    4/19/2019    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $          5,762.70     5/4/2019    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $          6,034.70     7/1/2019    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    7/11/2019    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    10/3/2019    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         22,500.00    1/16/2020    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         91,250.00    2/20/2020    Board Fees
Abramowitz, Kenneth   Director                 Director                            $         91,250.00     4/3/2020    Board Fees
Abramowitz, Kenneth   Director                 Director                            $            947.05    4/19/2020    RSU Shares Vesting
Abramowitz, Kenneth   Director                 Director                            $            515.61     5/4/2020    RSU Shares Vesting
                                 Case 20-11177-KBO           Doc 613-19   Filed 08/28/20     Page 32 of 32


Abramowitz, Kenneth   Director                 Director                            $           1,911.73    5/9/2020    RSU Shares Vesting
                                                                                   $         682,786.48

Name                  Relationship to Debtor   Job Title Description                       Amount          Pay Date    Reason for Providing Value
Moore, Thomas         Director                 Director                            $             780.66    3/7/2019    Expense Reimbursement
Moore, Thomas         Director                 Director                            $           2,193.40   3/21/2019    Expense Reimbursement
Moore, Thomas         Director                 Director                            $          17,215.00    4/4/2019    Board Fees
Moore, Thomas         Director                 Director                            $          23,125.00   7/11/2019    Board Fees
Moore, Thomas         Director                 Director                            $             732.47   7/18/2019    Expense Reimbursement
Moore, Thomas         Director                 Director                            $             697.67   9/26/2019    Expense Reimbursement
Moore, Thomas         Director                 Director                            $          23,125.00   10/3/2019    Board Fees
Moore, Thomas         Director                 Director                            $             846.32   12/26/2019   Expense Reimbursement
Moore, Thomas         Director                 Director                            $          24,266.30   1/16/2020    Board Fees
Moore, Thomas         Director                 Director                            $          93,750.00   2/20/2020    Board Fees
Moore, Thomas         Director                 Director                            $             957.15   3/17/2020    Expense Reimbursement
Moore, Thomas         Director                 Director                            $          93,750.00    4/3/2020    Board Fees
                                                                                   $         281,438.97
